 
 
I 
111th CONGRESS
1st Session
H. R. 2772 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2009 
Mr. Schock introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Small Business Act to enhance the Small Business Innovation Research Program and the Small Business Technology Transfer Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the SBIR and STTR Enhancement Act. 
2.Increased number of research topic solicitations annually and shortened period for final decisions on applications 
(a)Increased number of research topic solicitations annuallySection 9(g)(2) of the Small Business Act (15 U.S.C. 638(g)(2)) is amended by inserting before the semicolon at the end the following: , but not less often than twice per year. 
(b)Shortened period for final decisions on applicationsSection 9(g)(4) of the Small Business Act (15 U.S.C. 638(g)(4)) is amended by inserting before the semicolon at the end the following: , but a final decision on each proposal shall be rendered not later than 90 days after the date on which the solicitation closes unless the Administrator determines, on a case by case basis, that a decision may be extended from 90 days to 180 days. 
3.Agencies should fund vital R&D projects with the potential for commercializationSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following: 
 
(aa)Multiple first phase SBIR awards reportThe Administrator shall, on an annual basis, submit to the Committee on Small Business and the Committee on Science and Technology of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a list identifying each small business concern that, for the period covered by the preceding 5 fiscal years, received 15 or more first phase SBIR awards and no second phase SBIR awards.. 
4.Federal agency engagement with SBIR awardees that have been awarded multiple Phase One awards but have not been awarded Phase Two awardsSection 9 of the Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at the end the following: 
 
(bb)Requirements relating to Federal agency engagement with certain first phase SBIR awardeesEach Federal agency required by this section to conduct an SBIR program shall engage with SBIR awardees that have been awarded multiple first phase SBIR awards but have not been awarded any second phase SBIR awards and shall develop performance measures with respect to awardee progression in the SBIR program.. 
5.Funding for administrative, oversight, and contract processing costsSection 9 of the Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at the end the following: 
 
(cc)Assistance for administrative, oversight, and contract processing costs 
(1)In generalFrom amounts made available to carry out this subsection, the Administrator may, on petition by Federal agencies required by this section to conduct an SBIR program, transfer funds to such agencies to assist with the administrative, oversight, and contract processing costs relating to such program. 
(2)PetitionsThe Administrator shall establish rules for making transfers under paragraph (1). The initial set of rules shall be promulgated not later than 180 days after the date of the enactment of this subsection. 
(3)Limit on transferA Federal agency may not receive under this subsection in a fiscal year an amount greater than 3 percent of the SBIR budget of such agency for such fiscal year. 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $27,500,000 for each of fiscal years 2010 and 2011.. 
6.Comptroller general audit of how Federal agencies calculate extramural research budgetsThe Comptroller General of the United States shall carry out a detailed audit of how Federal agencies calculate extramural research budgets for purposes of calculating the size of the agencies’ Small Business Innovation Research Program and Small Business Technology Transfer Program budgets. Not later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Small Business and the Committee on Science and Technology of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the results of the audit. 
7.Agency databases to support program evaluationSection 9(k) of the Small Business Act (15 U.S.C. 638(k)) is amended— 
(1)in paragraph (2)(A)— 
(A)by striking and at the end of clause (ii); 
(B)by inserting and at the end of clause (iii); and 
(C)by adding at the end the following new clause: 
 
(iv)information on the ownership structure of award recipients, both at the time of receipt of the award and upon completion of the award period;; 
(2)by amending paragraph (3) to read as follows: 
 
(3)Updating information for database 
(A)In generalA Federal agency shall not make a Phase I or Phase II payment to a small business concern under this section unless the small business concern has provided all information required under this subsection and available at the time with respect to the award under which the payment is made, and with respect to any other award under this section previously received by the small business concern or a predecessor in interest to the small business concern. 
(B)ApportionmentIn complying with this paragraph, a small business concern may apportion sales or additional investment information relating to more than one second phase award among those awards, if it notes the apportionment for each award. 
(C)Annual updates upon terminationA small business concern receiving an award under this section shall— 
(i)in the case of a second phase award, update information in the databases required under paragraphs (2) and (6) concerning that award at the termination of the award period; 
(ii)in the case of award recipients not described in clause (iii), be requested to voluntarily update such information annually thereafter for a period of 5 years; and 
(iii)in the case of a small business concern applying for a subsequent first phase or second phase award, be required to update such information annually thereafter for a period of 5 years.; and 
(3)by adding at the end the following new paragraph: 
 
(6)Agency program evaluation databasesEach Federal agency required to establish an SBIR or STTR program under this section shall develop and maintain, for the purpose of evaluating such programs, a database containing information required to be contained in the database under paragraph (2). Each such database shall be designed to be accessible to other agencies that are required to maintain a database under this paragraph. Each such database shall be developed and operated in a manner to ensure that each such database is relevant to and contributes to the agency’s oversight and evaluation of the SBIR and STTR programs. Paragraphs (4) and (5) apply to each database under this paragraph.. 
8.Agency databases to support technology utilizationSection 9(k) of the Small Business Act (15 U.S.C. 638(k)), as amended, is further amended by adding at the end the following new paragraph: 
 
(7)Agency databases to support technology utilizationEach Federal agency with an SBIR or STTR program shall create and maintain a technology utilization database, which shall be available to the public and shall contain data supplied by the award recipients specifically to help them attract customers for the products and services generated under the SBIR or STTR project, and to attract additional investors and business partners. Each database created under this paragraph shall include information on the other databases created under this paragraph by other Federal agencies. Participation in a database under this paragraph shall be voluntary, except that such participation is required of all award recipients who received supplemental payments from SBIR and STTR program funds above their initial Phase II award. Each database created under this paragraph shall be developed and operated in a manner to ensure that each such database is relevant to and contributes to the agency’s oversight and evaluation of the SBIR and STTR programs.. 
9.Interagency Policy Committee 
(a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish an Interagency SBIR/STTR Policy Committee comprised of one representative from each Federal agency with an SBIR program. 
(b)CochairsThe Director of the Office of Science and Technology Policy and the Director of the National Institute of Standards and Technology shall jointly chair the Interagency SBIR/STTR Policy Committee. 
(c)DutiesThe Interagency SBIR/STTR Policy Committee shall review the following issues and make policy recommendations on ways to improve program effectiveness and efficiency: 
(1)The public and government databases described in section 9(k) (1) and (2) of the Small Business Act (15 U.S.C. 638(k) (1) and (2)). 
(2)Federal agency flexibility in establishing Phase I and II award sizes, and appropriate criteria to exercise such flexibility. 
(3)Commercialization assistance best practices in Federal agencies with significant potential to be employed by other agencies, and the appropriate steps to achieve that leverage, as well as proposals for new initiatives to address funding gaps business concerns face after Phase II but before commercialization. 
(d)ReportsThe Interagency SBIR/STTR Policy Committee shall transmit to the Committee on Science and Technology and the Committee on Small Business of the House of Representatives, and to the Committee on Small Business and Entrepreneurship of the Senate— 
(1)a report on its review and recommendations under subsection (c)(1) not later than 1 year after the date of enactment of this Act; 
(2)a report on its review and recommendations under subsection (c)(2) not later than 18 months after the date of enactment of this Act; and 
(3)a report on its review and recommendations under subsection (c)(3) not later than 2 years after the date of enactment of this Act. 
10.National Research Council SBIR StudySection 108(d) of the Small Business Reauthorization Act of 2000, enacted into law by reference under section 1(a)(9) of the Consolidated Appropriations Act, 2001 (Public Law 106–554), is amended— 
(1)by striking of the Senate and all that follows through not later than 3 and inserting of the Senate, not later than 3; and 
(2)by striking ; and and all that follows through update of such report. 
11.Express authority to fast-track Phase Two awards for promising Phase One researchSection 9 of the Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at the end the following: 
 
(dd)Authority to fast-track phase two awards for promising phase one researchTo address the delay between an award for the first phase of an SBIR program and the application for and extension of an award for the second phase of such program, each Federal agency with an SBIR program may develop fast-track programs to eliminate such delay by issuing second phase SBIR awards as soon as practicable, including in appropriate cases simultaneously with the issuance of the first phase SBIR award. The Administrator shall encourage the development of such fast-track programs.. 
12.Increased SBIR and STTR award levels 
(a)SBIR award level and annual adjustmentsSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the end the following: 
 
(4)Further additional modificationsNot later than 180 days after the date of enactment of this paragraph and notwithstanding paragraph (2)(D), the Administrator shall modify the policy directives issued pursuant to this subsection to provide for an increase to $250,000 in the amount of funds which an agency may award in the first phase of an SBIR program, and to $2,000,000 in the second phase of an SBIR program, and a mandatory annual adjustment of such amounts to reflect economic adjustments and programmatic considerations.. 
(b)STTR award level and annual adjustmentsSection 9(p)(2)(B)(ix) of the Small Business Act (15 U.S.C. 638(p)(2)(B)(ix)) is amended— 
(1)by striking $100,000 and $750,000 and inserting $250,000 and $2,000,000, respectively; and 
(2)by striking greater or lesser amounts and inserting with a mandatory annual adjustment of such amounts to reflect economic adjustments and programmatic considerations, and with lesser amounts. 
(c)Limitation on certain awardsSection 9 of the Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at the end the following: 
 
(ee)Limitation on phase I and II awards 
(1)In generalNo Federal agency shall issue an award under the SBIR program or the STTR program if the size of the award exceeds the amounts established under subsections (j)(4) and (p)(2)(B)(ix), except as provided in paragraph (2). 
(2)ExceptionThe prohibition in paragraph (1) does not apply to an agency for a fiscal year if the head of the agency— 
(A)notifies the Administrator that the agency intends to issue awards in that fiscal year without regard to the prohibition in paragraph (1); and 
(B)reports to the Committee on Small Business and the Committee on Science and Technology of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate at least annually the number of instances in which the agency issued an award that exceeds the amounts referred to in paragraph (1) and the justification for each such instance.. 
13.Express authority for an agency to award sequential Phase Two awards for SBIR-funded projectsSection 9 of the Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at the end the following: 
 
(ff)Requirements relating to additional second phase SBIR awards 
(1)In generalA small business concern that receives a second phase SBIR award for a project remains eligible to receive additional second phase SBIR awards for such project. 
(2)Technical or weapons systemsAgencies are expressly authorized to provide additional second phase SBIR awards for testing and evaluation assistance for the insertion of SBIR technologies into technical or weapons systems.. 
14.First phase requiredSection 9 of the Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at the end the following: 
 
(gg)First phase requiredUnder this section, a Federal agency shall provide to a small business concern an award for the second phase of an SBIR program with respect to a project only if such agency finds that the small business concern has been provided an award for the first phase of an SBIR program with respect to such project or has completed the determinations described in subsection (e)(4)(A) with respect to such project despite not having been provided an award for the first phase..  
 
